DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-20 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-17 of prior U.S. Patent No. US 10,786,186 to Heo et al because the claimed invention, claims 1-20 of the present application is a broader version of the claimed invention, claims 1-17 of the U.S. Patent. This is a statutory double patenting rejection. 
With respect to claims 1, 2, 5,  Heo et al disclose in claim 1, a non-invasive biometric sensor comprising: a light source configured to irradiate light in a desired wavelength range to a body part; an organic photodetector configured to sense the light in the desired wavelength range in response to the light in the desired wavelength range being transmitted through the body part; 
With respect to claim 3, Heo et al disclose in claim 2, the non-invasive biometric sensor wherein the desired wavelength range is about 750 nm to about 1100 nm. 
With respect to claim 4, Heo et al disclose in claim 3, the non-invasive biometric sensor wherein a thickness of the organic photodetector is greater than 0 μm and less than or equal to about 10 μm. 
With respect to claim 6, Heo et al disclose in claim 4, the non-invasive biometric sensor wherein the organic photodetector includes an organic photoelectric conversion layer between a first electrode and a second electrode: the organic photoelectric conversion layer is configured to selectively receive light in the desired wavelength range, the first electrode is a transparent electrode, and the first electrode is configured to contact the body part. 
With respect to claim 7, Heo et al disclose in claim 5, the non-invasive biometric sensor wherein the light source is a flexible LED. 
With respect to claim 8, Heo et al disclose in claim 6, the non-invasive biometric sensor wherein the light source includes at least a first light source and a second light source that are 
With respect to claim 9, Heo et al disclose in claim 7, the non-invasive biometric sensor wherein the biomedical information includes the blood glucose concentration and at least one of a heartbeat rate or a vein image, the desired wavelength range includes first wavelength range of about 750 nm to about 1100 nm and at least one of a second wavelength range of about 680 nm to about 750 nm, and a third wavelength range of about 770 nm to about 950 nm, the desired wavelength range includes the second wavelength range if the biomedical information includes the heartbeat rate, and the desired wavelength range includes the third wavelength range if the biomedical information includes the vein image. 
With respect to claim 10, Heo et al disclose in claim 8, the non-invasive biometric sensor wherein the light source is configured to irradiate the light in the desired wavelength range to the body part if the body part is an ear lobe or a finger acupoint Hapkuk, the organic photodetector configured to sense the light in the desired wavelength range in response to the light in the desired wavelength range being transmitted through the body part if the body part is the ear lobe or the finger acupoint Hapkuk, and the detector is configured to determine the biomedical information of the body part based on the amount of the light sensed by the organic photodetector if the body part is the ear lobe or the finger acupoint Hapkuk.
With respect to claim 11, Heo et al disclose in claim 9, the non-invasive biometric sensor wherein the light source and the organic photodetector are separate from the detector, and the 
With respect to claims 12, 14 Heo et al disclose in claim 10, a non-invasive blood glucose sensor comprising: a light source configured to irradiate near infrared ray light to a body part for measuring a blood glucose concentration; an organic photodetector configured to sense the near infrared ray light transmitted through the body part; and a detector configured to determine the blood glucose concentration based on a light amount of the near infrared ray light sensed by the organic photodetector by using a correlation, wherein the light source and the organic photodetector face each other such that the body part may be positioned between the light source and the organic photodetector, and an angle between the light source and the organic photodetector is about 180°, wherein a distance between the light source and the organic photodetector is greater than 0 mm and less than or equal to about 10 mm, and wherein according to the correlation, the light amount of the near infrared ray light sensed by the organic photodetector is inversely proportional to the blood glucose concentration. 
With respect to claim 13, Heo et al disclose in claim 11, the non-invasive blood glucose sensor wherein a thickness of the organic photodetector is greater than 0 μm and less than or equal to about 10 μm. 
With respect to 15, Heo et al disclose in claim 12, the non-invasive blood glucose sensor wherein the organic photodetector includes an organic photoelectric conversion layer between a first electrode and a second electrode, the organic photoelectric conversion layer is configured to receive the near infrared ray light, the first electrode is a transparent electrode, and the first electrode is configured to contact the body part. 
With respect to claim 16, Heo et al disclose in claim 13, the non-invasive blood glucose sensor wherein the organic photoelectric conversion layer includes PEDOT/PSS or PTT/PCBM. 
With respect to claim 17, Heo et al disclose in claim 14, the non-invasive blood glucose sensor wherein the light source is a flexible LED. 
With respect to claim 18, Heo et al disclose in claim 15, the non-invasive blood glucose sensor wherein the light source is configured to irradiate the light in the near infrared ray light to the body part if the body part is an ear lobe or a finger acupoint Hapkuk, the organic photodetector configured to sense the near infrared ray light in response to the near infrared ray light being transmitted through the body part if the body part is the ear lobe or the finger acupoint Hapkuk, and the detector is configured to determine the blood glucose concentration of the body part based on the light amount of the near infrared ray light sensed by the organic photodetector if the body part is the ear lobe or the finger acupoint Hapkuk. 
With respect to claim 19, Heo et al disclose in claim 16, the non-invasive blood glucose sensor wherein the light source and the organic photodetector are separate from the detector, and the light source and the organic photodetector are configured to transmit information corresponding to the light amount of the near infrared ray light to the detector in either a wire way or a wireless way. 
With respect to claim 20, Heo et al disclose in claim 17, a non-invasive biometric sensor comprising: a light source configured to irradiate near infrared ray light to a body part; an organic photodetector facing the light source and spaced apart therefrom, the organic photodetector being configured to generate an output signal in response to the light source transmitting a portion of the near infrared ray light through the body part; and a detector configured to determine biomedical information based on the output signal from the organic 
Conclusion
21. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON J WILLIAMS whose telephone number is (571)272-8538. The examiner can normally be reached M-F 8 a.m.-5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/DON J WILLIAMS/Examiner, Art Unit 2878      




/GEORGIA Y EPPS/Supervisory Patent Examiner, Art Unit 2878